DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 14/865,607 on February 10, 2021. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claim objections are hereby withdrawn since the amended claims, submitted on February 10, 2021, overcome the objections.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are hereby withdrawn since the amended claims, submitted on February 10, 2021, overcome the rejections.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Younggyu Kim (Reg. No. 63379) on May 4, 2021.

The application has been amended as follows: 

Please amend claim 1 as follows and cancel claims 8 and 9.


a coordinate calculation circuit that calculates a touch coordinate from an output value of at least one of the plurality of touch sensors; and
a coordinate correction circuit that receives a calculated touch coordinate from the coordinate calculation circuit, includes a lookup table that stores a correspondence relationship between a plurality of real touch position coordinates and a plurality of calculated touch coordinates, and extracts one of the plurality of real touch position coordinates as a corrected touch coordinate that corresponds to the calculated touch coordinate, 
wherein at least one of the plurality of real touch position coordinates represents an average value of two or more true values that are different from real touch position coordinates of the plurality of real touch position coordinates that are immediately adjacent to the least one of the plurality of real touch position coordinates in the look up table, and wherein each of the two or more true values is determined when a width of a touch area, which is a contact area of a touch pen and the at least one of the plurality of touch sensors, is smaller than a detection width of the at least one of the plurality of touch sensors, wherein the plurality of touch sensors are arranged in a first direction and extend in a second direction, each of the plurality of touch sensors has a first length along the first direction and a second length along the second direction equal to the first length, and the detection width is the first length, 
wherein the lookup table includes XY coordinates of the plurality of calculated touch coordinates as addresses and X values and Y values of the plurality of real touch position coordinates as data, 
wherein the lookup table is created using a correspondence table in which a corresponding relationship between a plurality of true values including the two or more true values and the plurality of calculated touch coordinates is recorded, 
wherein the correspondence table includes XY coordinates of the plurality of true values as addresses and the XY coordinates of the plurality of calculated touch coordinates as data,
wherein a number of the plurality of true values is more than a number of the plurality of calculated touch coordinates, 
wherein the plurality of calculated touch coordinates are calculated using Xcenter=Xsum/Dsum and Ycenter=Ysum/Dsum,
            
                D
                s
                u
                m
                =
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            n
                        
                    
                    
                        D
                        i
                    
                
            
                    
                X
                s
                u
                m
                =
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            n
                        
                    
                    
                        D
                        i
                        ×
                        X
                        i
                    
                
            
                    
                Y
                s
                u
                m
                =
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            n
                        
                    
                    
                        D
                        i
                        ×
                        Y
                        i
                    
                
            
                     
                
                    
                        D
                        s
                        u
                        m
                        =
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    n
                                
                            
                            
                                D
                                i
                            
                        
                    
                    _
                
            
        ,             
                
                    
                        X
                        s
                        u
                        m
                        =
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    n
                                
                            
                            
                                D
                                i
                                ×
                                X
                                i
                            
                        
                    
                    _
                
            
        , and             
                
                    
                        Y
                        s
                        u
                        m
                        =
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    n
                                
                            
                            
                                D
                                i
                                ×
                                Y
                                i
                            
                        
                    
                    _
                
            
        ,
	wherein Di is an output value of each touch sensor, Xi is an X coordinate of a center of each touch sensor, and Yi is an Y coordinate of a center of each touch sensor 
            
                
                    
                        
                            
                                
                                    
                                        
                                        D
                                        s
                                        u
                                        m
                                        =
                                        
                                            
                                                ∑
                                                
                                                    i
                                                    =
                                                    1
                                                
                                                
                                                    n
                                                
                                            
                                            
                                                D
                                                i
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        X
                                        s
                                        u
                                        m
                                        =
                                        
                                            
                                                ∑
                                                
                                                    i
                                                    =
                                                    1
                                                
                                                
                                                    n
                                                
                                            
                                            
                                                D
                                                i
                                                ×
                                                X
                                                i
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                         
                                    
                                
                            
                        
                    
                
                ⇨
                
                    
                        X
                        c
                        e
                        n
                        t
                        e
                        r
                        =
                        X
                        s
                        u
                        m
                        /
                        D
                        s
                        u
                        m
                    
                    
                        Y
                        c
                        e
                        n
                        t
                        e
                        r
                        =
                        Y
                        s
                        u
                        m
                        /
                        D
                        s
                        u
                        m
                    
                
            
        




	wherein n is an integer.

8. (Canceled)

9. (Canceled)


Reasons for Allowance

Claims 1-4, 6, 7 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
	None of the cited prior art, either alone or in combination, explicitly teach or render obvious all of the limitations of independent claim 1.

	The closest prior art to claim 1 is Park et al. (US 20110310038 A1; Cited in the Office Action dated 10/19/2017), hereinafter Park, in view of Page et al. (US 20150162932 A1; Cited in the Office Action dated 09/10/2019), hereinafter Page.



	Furthermore, regarding the amended limitations of Claim 1, Park teaches:
	A touch panel device (FIG. 2: 200) including a plurality of touch sensors (See paragraph [0038] and FIG. 4A: X1-X6 are each is made up of sensing units disposed in each of the columns that are electrically connected to one another. The Examiner is interpreting each sensing unit as corresponds to a touch sensor), each touch sensor outputting a signal for detecting a touch position (See paragraph [0037]), comprising: 
	wherein at least one of the plurality of real touch position coordinates represents an average value of two or more true values that are different from real touch position coordinates of the plurality of real touch position coordinates that are immediately adjacent to the least one of the plurality of real touch position coordinates in the look up table (See paragraph [0062] and Equation (1) after paragraph [0041]: at least one of the plurality of real touch position coordinates shown in the table in FIG. 6 represents a calculated touch coordinate. As shown by Equation (1), the calculated touch coordinate is an average value of two or more true values (pi) that are different from real touch position coordinates of the plurality of real touch position coordinates that are immediately adjacent to the least one of the plurality of real touch position coordinates in the look up table), and wherein each of the two or more true values is determined when a width of a touch area (See paragraph [0057]: the lookup table is prepared based on touch areas of different sizes, as illustrated by FIG. 3), which is a contact area of a touch pen and the at least one of the plurality of touch sensors (See claim 13), is smaller than a detection width of the at least one of the plurality of touch sensors, wherein the plurality of touch sensors are arranged in a first direction and extend in a second direction (See paragraph [0038] and FIG. 4A: the sensing units in X1-X6 are arranged in a first (row) direction and extend in a second (column) direction), each of the plurality of touch sensors has a first length along the first direction and a second length along the second direction equal to the first length (See FIG. 4A: each of the sensing units in X1-X6 has a first length along the first (row) direction and a second length along the second (column) direction equal to the first length), and the detection width is the first length (See FIG. 4C, showing the detection width of each of the sensing units in X1-X6; See paragraph [0051]: Therefore, because with a size of 1, the conductor is not detected by Y5 electrodes at center of the X3 electrode, the width of the touch area is smaller than a detection width of the at least one of the plurality of touch sensors with a size of 1), 
wherein the plurality of calculated touch coordinates are calculated using Xcenter=Xsum/Dsum and Ycenter=Ysum/Dsum (see the equations for X and Y),
wherein                         
                            D
                            s
                            u
                            m
                            =
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    D
                                    i
                                
                            
                        
                    ,                         
                            X
                            s
                            u
                            m
                            =
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    D
                                    i
                                    ×
                                    X
                                    i
                                
                            
                        
                    , and                         
                            Y
                            s
                            u
                            m
                            =
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    D
                                    i
                                    ×
                                    Y
                                    i
                                
                            
                        
                     (See Equation (1) after paragraph [0041]),
	wherein Di is an output value of each touch sensor (See paragraph [0042]: ci), Xi is an X coordinate of a center of each touch sensor (See paragraph [0042]: pi(x)), and Yi is an Y coordinate of a center of each touch sensor (See paragraph [0042]: pi(y)), and
	wherein n is an integer (See paragraph [0042]: N).
As discussed in the previous office action, Kang in view of Page does not explicitly teach:
	wherein the lookup table is created using a correspondence table in which a corresponding relationship between a plurality of true values including the two or more true values and the plurality of calculated touch coordinates is recorded, 
	wherein the correspondence table includes XY coordinates of the plurality of true values as addresses and the XY coordinates of the plurality of calculated touch coordinates as data,
	wherein a number of the plurality of true values is more than a number of the plurality of calculated touch coordinates.
	None of the other cited prior art teaches the above limitations not taught by Kang in view of Page in such a way as to render these limitations obvious. In particular, none of the other cited prior art teaches the use of a correspondence table, as claimed, in combination with all of the other limitations of the claim. More specifically, the prior art does not teach or render obvious the use of the claimed equations to calculate the plurality of calculated touch coordinates in combination with the claimed correspondence table. 

	Applicant’s FIG. 1 illustrates the claimed touch panel device including a plurality of touch sensors (See FIGS. 11A-11C, illustrating the touch sensors), each touch sensor outputting a raw analog signal for detecting a touch position (See paragraph [0005]; See paragraph [0055], lines 1-6), comprising:
(FIG. 1: 33) that calculates a touch coordinate from an output value of at least one of the plurality of touch sensors (See paragraph [0007]); and
a coordinate correction circuit (FIG. 1: 35) that receives a calculated touch coordinate from the coordinate calculation circuit, includes a lookup table that stores a correspondence relationship between a plurality of real touch position coordinates and a plurality of calculated touch coordinates, and extracts one of the plurality of real touch position coordinates as a corrected touch coordinate that corresponds to the calculated touch coordinate (See paragraph [0031]), 
wherein at least one of the plurality of real touch position coordinates represents an average value of two or more true values that are different from real touch position coordinates of the plurality of real touch position coordinates that are immediately adjacent to the least one of the plurality of real touch position coordinates in the look up table (See paragraphs [0059] and [0060]), and wherein each of the two or more true values is determined when a width of a touch area, which is a contact area of a touch pen and the at least one of the plurality of touch sensors, is smaller than a detection width of the at least one of the plurality of touch sensors (See paragraph [0058] and FIGS. 11A-11C), wherein the plurality of touch sensors are arranged in a first direction and extend in a second direction, each of the plurality of touch sensors has a first length along the first direction and a second length along the second direction equal to the first length, and the detection width is the first length (See FIGS. 11A-11C, illustrating the arrangement and dimensions of the touch sensors), 
wherein the lookup table includes XY coordinates of the plurality of calculated touch coordinates as addresses and X values and Y values of the plurality of real touch position coordinates as data (See FIG. 2B: Xc, Yc correspond to XY coordinates of the plurality of calculated touch coordinates and X value, Y value correspond to X values and Y values of the plurality of real touch position coordinates), 
wherein the lookup table is created using a correspondence table in which a corresponding relationship between a plurality of true values including the two or more true values and the plurality of calculated touch coordinates is recorded (See FIG. 2A, showing the correspondence table; See paragraph [0057]), 
wherein the correspondence table includes XY coordinates of the plurality of true values as addresses and the XY coordinates of the plurality of calculated touch coordinates as data (See FIG. 2A, showing the correspondence table),
See FIG. 2A, showing the correspondence table, where a number of the plurality of true values is more than a number of the plurality of calculated touch coordinates), 
wherein the plurality of calculated touch coordinates are calculated using Xcenter=Xsum/Dsum and Ycenter=Ysum/Dsum (See Equation (1) in paragraph [0015]; See paragraph [0054]),
wherein                         
                            D
                            s
                            u
                            m
                            =
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    D
                                    i
                                
                            
                        
                    ,                         
                            X
                            s
                            u
                            m
                            =
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    D
                                    i
                                    ×
                                    X
                                    i
                                
                            
                        
                    , and                         
                            Y
                            s
                            u
                            m
                            =
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    D
                                    i
                                    ×
                                    Y
                                    i
                                
                            
                        
                     (See Equation (1) in paragraph [0015]),
	wherein Di is an output value of each touch sensor, Xi is an X coordinate of a center of each touch sensor, and Yi is an Y coordinate of a center of each touch sensor (See Equation (1) in paragraph [0015]), and
	wherein n is an integer (See Equation (1) in paragraph [0015]).

	Claim 2-4, 6, 7 and 11 depend on claim 1, and are allowed for the reasons discussed with regard to claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332.  The examiner can normally be reached on Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BENJAMIN X CASAREZ/Examiner, Art Unit 2692